Case 2:21-cr-00152-JMA Document 1 Filed 03/23/21 Page 1 of 5 PageID #: 1
                                                                                       FILED
                                                                                    fN CLERK'S OFFICE
                                                                              U.S. DISTRICT COURT E,D,N,Y,

                                                                              *      MAR232D21         *
 MRM:OG                                                                       LONG ISLAND OFFICE
 F. #2021 R0024 I

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------X
 UNITED STATES OF AMERICA                                 INDICTMENT

        - against -                                      Cr.Noc      R 21                     152
                                                         (T. 18, U.S.C., §§ 2252{a)(2),
 JASON GABRI EL,                                          2252{a)(4)(B). 2252(b)(l), 2252(b)(2),
                                                          2253(a), 2253(b) and 3551 et~.;
                           Defendant.                     T. 21. U.S.C., § 853(p))

 ---------------------------X                                                       FEUERSTEIN, 1.
 THE   GRAND JURY CHARGES:
                                                                                  SHIELDS, M.J.
                               COUNTS ONE THROUGH THREE
                                  (Receipt of Child Pornography)

                I.       On or about the dates and times listed below, within the Eastern District

 of New York and elsewhere. the defendant JASON GABRIEL did knowingly and

 intentionally receive one or more visual depictions~ to wit: the images depicted in the

 following computer files:

    Count            Annroximate Date and Time                        File Name
   ONE               May 17,2019 at 10:50:04 am                     IMG_3467.png
                              (UTC+0)
   TWO               May 17~ 2019 at I0:50:58 am                    IMG_3468.png
                              (UTC+0)
   THREE             May 17~ 2019 at I 0:55:26 am                   IMG_3469.png
                              (UTC+0)

 using a means and facility of interstate and foreign commerce and which visual depictions

 had been mailed, and had been shipped and transported in and affecting interstate and foreign

 commerce. and which contained materials which had been mailed and so shipped and
Case 2:21-cr-00152-JMA Document 1 Filed 03/23/21 Page 2 of 5 PageID #: 2




                                                                                                2

 transported, by any means including by computer, the production of such visual depictions

  having involved the use of one or more minors engaging in sexually explicit conduct, and

 such visual depictions having been of such conduct.

                 (Title 18. United States Code, Sections 2252(a)(2), 2252(b)(l) and

 3551 et seq.)

                                         COUNT FOUR
                                (Possession of Child Pornography)

                 2.     On or about November 19, 2020! within the Eastern District of New

 York and elsewhere, the defendant JASON GABRIEL did knowingly and intentionally

 possess matter containing one or more visual depictions, to wit: images depicted in digital

 files in an Apple iCloud account controlled by GABRIEL, in and affecting interstate and

 foreign commerce, and which visual depictions had been mailed, and shipped and

 transported using a means and facility of interstate and foreign commerce~ and which were

 produced using materials which had been mailed, and so shipped and transported, by any

 means including by computer. the production of such visual depictions having involved the

 use of one or more minors engaging in sexually explicit conduct:- and such visual depictions

 were of such conduct.

                 (Title 18. United States Code~ Sections 2252(a)(4 )(8 ), 2252(b)(2) and

 3551 et~-)

                           CRIMINAL FORFEITURE ALLEGATION

                 3.     The United States hereby gives notice to the defendant that, upon his

 conviction of any of the offenses charged herein, the government will seek forfeiture in

 accordance with Title 18. United States Code, Section 2253(a)~ which requires the forfeiture
Case 2:21-cr-00152-JMA Document 1 Filed 03/23/21 Page 3 of 5 PageID #: 3



                                                                                                    3

 of (a) any visual depiction described in Section 2251, 225 I A, 2252, 2252A, 2252B or 2260

 of Title 18 of the United States Code. or any book, magazine, periodical, film, videotape, or

 other matter which contains any such visual depiction. which was produced, transported,

 mailed, shipped or recdved in violation of such sections; (b) any property, real or personal,

 constituting, or traceable to, gross profits or other proceeds obtained from such offenses; and

 (c) any property, real or personal. used or intended to be used to commit or to promote the

 commission of such offenses or any property traceable to such property, including but not

 limited to: one Lenovo tablet, model TB-8304FI, serial number HPVl697N; one ZTE

 cellular phone, serial number 321022722923; one UMX cellular phone, serial number

 U673566715049114: one iPhone 6s Plus, serial number C39RQJISGRWQ; one iPhone 7,

 serial number FYNY20CHHG74; and one Samsung cellular phone, IMEi 354563110313227

 seized on or about November 19, 2020 from the defendant" s residence in or around Coram,

 New York.

                4.     If any of the above-described forfeitable property, as a result of any act

 or omission of the defendant:

                       (a)     cannot be located upon the exercise of due diligence;

                       (h)     has been transferred or sold to. or deposited with, a third party;

                       (c)     has been placed beyond the jurisdiction of the court;

                       (d)     has been substantially diminished in value; or

                       (e)     has been commingled with other property which cannot be

 divided without ditliculty;

 it is the intent of the United States. pursuant to Title 21. United States Code. Section 853(p),

 as incorporated by Title 18, United States Code, Section 2253(b), to seek forfeiture of any
Case 2:21-cr-00152-JMA Document 1 Filed 03/23/21 Page 4 of 5 PageID #: 4



                                                                                                 4


 other property of the defendant up to the value of the forfeitable property described in this

 forfeiture allegation.

                (Title 18, United States Code, Sections 2253(a) and 2253(b); Title 21, United

 States Code, Section 853(p))



                                                                  A TRUE BILL

                                                          /!_,aAe~)wJ~
                                                                  FOREPERSON



 MARKJ. I..!"'
 ACTING UNIT   STATES ATTORNEY
 EASTERN DISTRICT OF NEW YORK
                       Case 2:21-cr-00152-JMA Document 1 Filed 03/23/21 Page 5 of 5 PageID #: 5




!-".#: 20:?IR00::!41
FORM uao-:;-1                   No.
.IU'-1. 8~

                                       UNITED STATES DISTRICT COURT
                                                     EASTERN District of NEW YORK

                                                                CRIMINAL DIVISION

                                             THE UNITED STATES OF AMERICA
                                                                            \'S.



                                                                      JASON GABRIEi.,

                                                                                                 Defendant.


                                                                 INDICTMENT
                                   (T. 18. U.S.C., §~ 2252(a)(2). 2252(a)(4)(8), 2252(b)( l ), 2252(b)(2).
                                        2253(a}, 2253(b} and 3551 et~.: T. 21. U.S.C. § 853(p))


                                      ~iZtelvU                  A .. i_u_u,eh
                                -----------~------------------------
                                                                Foreperson


                                Fih•d in open court this __ .                      . day,

                                                           A.IJ. 20


                                                                                                        Clerk



                                Bail, $ __________ _



                                              Oren Gleich, Assistant U.S. Attomey (631) 715-7889
